Citation Nr: 1426773	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability other than posttraumatic stress disorder (PTSD)). 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, the case was remanded for additional development.  

The issue of service connection for hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

The Veteran's depressive disorder with features of anxiety is reasonably shown to have been caused by his service-connected disabilities, to include coronary artery disease. 


CONCLUSION OF LAW

Service connection for depressive disorder with features of anxiety is warranted.
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110;
38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

On November 2013 VA examination, depressive disorder with features of anxiety along with PTSD was diagnosed.  The examiner specifically noted that his depressive disorder includes symptoms separate from his PTSD and started after the Veteran's heart attack in 1997.  The examiner opined that depressive disorder with features of anxiety is as likely as not primarily related to his 100 percent service-connected ventricular arrhythmias (coronary artery disease), and partially related to his service-connected PTSD.  

The Veteran previously established service connection for coronary artery disease and PTSD.  The November 2013 examination report substantiates the further elements of a successful secondary service connection claim, as it establishes that (1) the Veteran has a current diagnosis of depressive disorder with features of anxiety, and (2) the depressive disorder with features of anxiety is secondary to/was caused by the coronary artery disease.  All of the requirements for establishing secondary service connection are met; service connection for depressive disorder with features of anxiety is warranted.  [The Board observes that 38 C.F.R. § 4.14 prohibits duplicate compensation for the same symptoms and impairment under separate diagnoses.] 


ORDER

Service connection for depressive disorder with features of anxiety, as secondary to the Veteran's service-connected coronary artery disease, is granted.  


REMAND

Regarding the claim of service connection for bilateral hearing loss, the Board finds another remand to secure an adequate medical opinion is necessary, as the November 2013 VA opinion received pursuant to the previous remand is essentially a non-opinion.  Specifically, while the examiner provided some rationale as to why an etiological opinion would be speculative, the rationale provided does not explain why an opinion regarding the degree of probability of a nexus between the Veteran's hearing loss and noise trauma in service cannot be provided (i.e., why one possible etiology for hearing loss cannot be found more likely than another).  Accordingly, another (adequate) examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record also reflects that the Veteran receives ongoing VA treatment.  Updated records of VA treatment for hearing loss may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure and associate with the record the complete records of all VA treatment the Veteran has received for hearing loss since October 2013.

2. The RO should then arrange for an audiological evaluation of the Veteran to determine the likely etiology of his hearing loss disability.  The record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a. What is the most likely etiology for the Veteran's bilateral hearing loss?  Specifically, is it at least as likely as not (a 50 % or better probability) that his the hearing loss disability is related to his exposure to noise during his active duty service?

b. If the response to this question is no, please identify the non-service related etiological factors (e.g., the aging process, disease, postservice noise exposure, including his work in oil fields) for the hearing loss considered more likely.  

c. Does the Veteran's audiometry suggest a duration and/or an etiology for the Veteran's hearing loss?  Is the audiometry consistent with the Veteran's allegation that his hearing loss began in 1970 and has persisted since? 

Please provide rationale for all opinions.  If a response to any question posed cannot be given, please explain why that is so.  

3. The RO should then review the record and readjudicate the claim of service connection for hearing loss.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


